FMI Large Cap Fund FMIHX Quarter-End Positions 06/30/2010 Unaudited CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE PERCENTAGE OF NET ASSETS 88579Y101 MMM 3M Co. G1151C101 ACN Accenture PLC AXP American Express Co. 03073E105 ABC AmerisourceBergen Corp. ADP Automatic Data Processing, Inc. BK Bank of New York Mellon Corp. BRK/B Berkshire Hathaway Inc. 14170T101 CFN CareFusion Corp. CTAS Cintas Corp. G2554F105 COV Covidien PLC XRAY DENTSPLY International Inc. 25243Q205 DEO Diageo PLC - SP-ADR GWW Grainger(W.W.), Inc. KMB Kimberly-Clark Corp. MHP McGraw-Hill Companies, Inc. 61166W101 MON Monsanto Co. NSRGY Nestle' S.A. - SP-ADR SLB Schlumberger Ltd. SPLS Staples, Inc. SYY Sysco Corp. TWX Time Warner Inc. H8912P106 TEL Tyco Electronics Ltd. H89128104 TYC Tyco International Ltd. UPS United Parcel Service, Inc. WMT Wal-Mart Stores, Inc. Cash or Cash Equivalent The Fund's portfolio holdings are as of the date indicated and are subject to change without notice.The listing of holdings does not consitute a recommendation of any individual security.This listing is for informational purposes only and may not be identical to the official books and records of the Fund.Security names may not represent the official legal corporate name.Please refer to the Fund's most recent Annual Report for an audited portfolio holdings list.
